Name: 95/101/EC: Commission Decision of 28 March 1995 amending for the second time Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  agricultural activity;  means of agricultural production;  agricultural policy;  tariff policy
 Date Published: 1995-04-05

 Avis juridique important|31995D010195/101/EC: Commission Decision of 28 March 1995 amending for the second time Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) Official Journal L 076 , 05/04/1995 P. 0021 - 0021COMMISSION DECISION of 28 March 1995 amending for the second time Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico (Text with EEA relevance) (95/101/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 thereof, Whereas as a result of outbreaks of Venezuelan equine encephalomyelitis in Mexico in 1993 the Commission adopted Decision 93/507/EEC of 21 September 1993 on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC (2); Whereas Decision 93/507/EEC was amended by Decision 94/478/EC (3) in order to authorize the reintroduction of registered horses from the metropolitan area of Monterrey; Whereas, in the light of the epidemiological situation obtaining in the metropolitan area of Monterrey, authorization should be granted also for the temporary admission of registered horses from that part of Mexican territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 93/507/EEC is hereby replaced by the following: 'Article 2 However, Member States shall authorize: - the reintroduction of registered horses after temporary export to the metropolitan area of Monterrey; - the temporary admission of registered horses from the metropolitan area of Monterrey.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 March 1995. For the Commission Franz FISCHLER Member of the Commission